Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-16-2005

USA v. Miller
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4304




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Miller" (2005). 2005 Decisions. Paper 1192.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1192


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 02-4304

                          UNITED STATES OF AMERICA,

                                            Appellant

                                             v.

                                EARNEST MILLER,
                                     a/k/a
                                  PAUL JONES
                                     a/k/a
                                EARNEST RUSSELL

                              _____________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Crim. No. 01 CR 00186)
                    District Judge: The Honorable Edwin M. Kosik


                     Submitted Under Third Circuit LAR 34.1(a)
                 After Remand from the United States Supreme Court

               Before: FUENTES, SMITH and GIBSON, Circuit Judges*

                                 (Filed:May 16, 2005)
                                   ______________

                             OPINION OF THE COURT
                                ________________



  *
  The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of
Appeals for the Eighth Circuit, sitting by designation.
SMITH, Circuit Judge.

       In an opinion filed on April 15, 2004, we agreed with the United States, the

appellant in this criminal appeal, and concluded that there were “no facts in this record to

support the District Court’s downward departure under U.S.S.G. § 4A1.3 or U.S.S.G. §

5K2.0." Consistent with that determination, we vacated the judgment of the District

Court sentencing Earnest Miller to 41 months imprisonment.

       Miller filed a timely petition for writ of certiorari with the Supreme Court. After

issuing its decision in United States v. Booker, 543 U.S. __, 125 S.Ct. 738 (2005), the

Supreme Court granted Miller’s petition for writ of certiorari, vacated our judgment, and

remanded for further proceedings in light of Booker.

       Thereafter, the Clerk of this Court directed the parties in a notice dated March 3,

2005, to comment on the applicability of Booker. Neither party responded. Thus, it

appears that neither party seeks resentencing in accordance with Booker. For that reason,

we will affirm the judgment of sentence.